DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al., U.S. Pre Grant Publication 2017/0204304.
	Regarding claims 1, 2 and 5, table 11A [-134] discloses a composition comprising polyvinyl alcohol [binder]; water; and NFC [low density fibers] present in the amount of 1-25% by weight.  Paragraph 0006 discloses that nanofibrillated cellulose [NFC] is also referred to as microfibrillated cellulose.

	Regarding claims 3 and 4, paragraph 0096 discloses that the nanofibers are typically 4-20 nm [0.004 microns to 0.02 microns] wide and 500-2000 nm long [0.5 microns to 2 microns].  
Claim(s) 6-10, 17 and 21-22 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Cartier et al., EP2781652.
	Regarding claim 6-8, Cartier discloses a nonwoven comprising at least synthetic fibers and 0.1 to 20% by weight of nanofibrillar cellulose [NFC] [see abstract and 0001].  Paragraph 0017 discloses 0.1% and 20% by weight nanofibrillar cellulose [low density fibers] and up to 90% by weight synthetic fibers.  Paragraph 0024 discloses that the synthetic fiber can include glass fibers [inorganic fibers]. 

	Regarding claims 9-10, paragraph 0033 discloses that the nanofibrillar cellulose has a diameter ranging from 5 to 100 nanometers and a length is less than 1 micrometer but advantageously between 400 and 500 nm [0.4 microns to 0.5 microns].

	Regarding claim 17, reference claim 9, discloses a method comprising a suspension of synthetic fibers is deposited on a foraminous surface of a fiber web machine, adding nanofibrillar cellulose to the suspension before, during or after depositing the suspension on the foraminous surface.  Reference claim 14 discloses soaking the wet-laid nonwoven with a solution comprising binders and nanofibrillar cellulose before drying [solution on major surface(s) of nonwoven].  See also paragraph 0053.

	Regarding claim 21, paragraph 0042 discloses that the binding agent include polyvinyl alcohol, polyvinyl acetate, urea formaldehyde or polyacrylics.

. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., U.S. Pre Grant Publication 2016/0273140 in view of Cartier et al., EP2781652
	Regarding claims 11 and 16, Wu discloses a gypsum core [substrate] with at least one flexible non-woven mat [0018].  Paragraph 0023 discloses that the flexible non-woven mat includes a blend of glass fibers and synthetic fibers.  Additionally, paragraph 0023 discloses that reinforcing fibers such as carbon fibers and natural fibers wherein the natural fibers can include cotton, jute bamboo, ramie, bagasse, hemp, coir, linen, kenaf, sisal, flax henequen [cellulosic fibers].
	Wu is silent to the non-woven mat including a plurality of inorganic fibers present in the amount of 60% to 80% by weight of the nonwoven mat and a plurality of low density fibers present in the amount of 0.01% to 5% by weight of the nonwoven mat.  Wu does disclose in paragraph 0018 a gypsum [plaster] wall board including a gypsum core and at least one flexible non-woven mat.  Cartier discloses in paragraph 0002 a non-woven mat used in the construction material such as plaster boards.  Cartier discloses a nonwoven comprising at least synthetic fibers and 0.1 to 20% by weight of nanofibrillar cellulose [NFC] [see abstract and 0001].  Paragraph 0017 discloses 0.1% and 20% by weight nanofibrillar cellulose [low density fibers] and up to 90% by weight synthetic fibers.  Paragraph 0024 discloses that the synthetic fiber can include glass fibers [inorganic fibers]. Paragraph 0033 of Cartier discloses that the nanofibrillar cellulose has a diameter ranging from 5 to 100 nanometers and a length is less than 1 micrometer but advantageously between 400 and 500 nm [0.4 microns to 0.5 microns].  Paragraph 0010 of Cartier discloses that the nonwoven has improved strength properties. Paragraph 0009 of Wu discloses a need for a non-woven mat that has sufficient strength properties that can be used in the formation of gypsum [plaster] wall boards. Wu and Cartier are both directed to plaster wall boards and thus are analogous art.  One of ordinary skill in the art before the effective filing date of the invention would utilize the non-woven mat of Cartier as the non-woven mat in Wu for the benefit of obtaining a gypsum wall board formed using a non-woven mat that has enhanced strength properties.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786